Tbe following opinion was filed June 4, 1908:
MaRshall, J.
(concurring). I will add briefly to what was said for tbe court, stating as concisely as I can tbe facts and legal principles upon which I understand tbe decision in this case rests.
Racing tbe facts as I apprehend tbe majority of tbe jus^-tices understand them- to be, tbe legal principles leading to the final conclusion and supposed to render it obligatory are, in view of previous decisions here, I think elementary.
Courts cannot make tbe law. They have nothing to do with matters of expediency. If tbe execution of tbe law by means of judicial interference renders punishment for crime somewhat uncertain and if sometimes through judicial errors possible or probable guilty persons are permitted to escape punishment because a second jeopardy, tbe first being not waived, is not allowable, courts cannot change it. Sucb has been tbe policy of tbe law for generations. Ero-m time immemorial, under our English system, efforts to- punish the guilty have bad to- face tbe peril of judicial mistakes. If anything •should be done to make that peril less tbe proper place of appeal is not to tbe courts.
Tbe facts of tbe case are these: Tbe accused was placed upon trial before a jury duly sworn and upon an indictment containing two charges and good as to tbe first one. Tbe case was submitted to tbe jury upon tbe second charge only, tbe •court bolding, upon tbe evidence, that be was not guilty upon tbe first. There was a verdict, general in form, but it was directed as seen (¡through tbe court’s instructions to tbe second charge exclusively. There was a motion to set aside the verdict and for a new trial, which, though general in *672form, by necessary inference referred solely to the issue raised' upon the charge in respect to which there was a verdict of guilty. The conviction as to the second charge, upon such-motion, has by the judgment of this court been reversed.
In view of the foregoing, was the accused put in jeopardy as to the first charge ? That, it seems, is ruled in the affirmative by this plain language from McDonald v. State, 79 Wis. 651, 48 N. W. 863:
“Jeopardy is the situation of a person where a trial jury is impaneled and sworn to try his case upon a valid indictment or information and such jury has been charged with his deliverance.”
That situation occurred in this case.
We should say in passing that the court in coming to that conclusion considerately determined that the indictment as to the first charge was valid. As I understand it, that matter was taken into consideration, discussed and determined, and the judgment pronounced is based thereon. ;
Was the jeopardy in which the accused was put lifted so as to open the way, before the trial ended, for a second trial ?' That is ruled in the negative, I apprehend, by the general principle that when the trial of a criminal case shall have been fully entered upon, the accused is entitled to have it finally determined before a discharge of the jury, and in the absence of a waiver of that right if the jury are discharged,, except for some overpowering necessity, as the serious illness-of a juror or discharge of the jury because of inability to agree (State v. Sommers, 60 Minn. 90, 61 N. W. 907), on from some other cause, it precludes another trial. A termination of the trial by mistake on the part of the court or act of the prosecutor, subject to the exceptions noted, operates as an acquittal. People v. Kuhn, 67 Mich. 463, 35 N. W. 88; Comm. v. Hart, 149 Mass. 7, 20 N. E. 310. That is regarded so elementary that I pass it without further citation of authority.
*673It follows that since this case does not come within any exception to the general rule, the jury were discharged without passing upon the first charge and the court took such charge from the jury upon the ground that the accused was innocent of the offense stated, his jeopardy clearly was not waived before the termination of the trial.
Was the jeopardy which commenced and was continued, as indicated, waived after trial hy any act of the accused? That, it seems, is ruled in the negative hy State v. Martin, 30 Wis. 216; State v. Hill, 30 Wis. 416, and other cases in this court, holding that a motion to set aside a verdict and for a new trial must he regarded as directed only to the particular count of the indictment upon which there was a conviction. The court said, in effect, in the first case cited, that when a person stands convicted of one of several offenses charged in the indictment or information and asks to have the conviction set aside, the common-sense understanding of his attitude is that he seeks deliverance from the charge, only, of which he was convicted, and hence asks that he may be tried again for that charge and none other, and such asking, necessarily, does not waive his status as to any other offense' charged against him. That is the unmistakable logic and substantially the letter of the decision. -
Einally, does the reversal here open up the case as a whole ? That seems to be answered by what has been said. The waiver involved in the motion to set aside the ccpviction must, necessarily, be restricted in its effect after reversal here the same as if the motion had been granted below, under the doctrine of State v. Martin, supra; State v. Belden, 33 Wis. 120, and the uniform holdings of this court to the effect that a motion to vacate a conviction granted in the first instance or on appeal only waives jeopardy as to the particular offense covered by the' conviction and others which are included within it. So when there are several degrees of the same general offense included in the highest of such degrees and a conviction of *674one of them, the setting aside of such conviction upon motion of the accused only throws down the ban of former jeopardy as to the particular offense and the lesser degree of the same general class included in it. The offense covered by the first charge here, though it was the result of the same act which formed the subject of the second charge, was not included within it. One must carefully distinguish between the inclusion of one or more minor offenses within a major offense and two or. more distinct offenses growing out of the same act.
While expressions here and there, and perhaps decisions, not wholly in harmony with the foregoing may be found, especially unless they- are carefully analyzed, the law as above stated, in my judgment, is without question in the decisions of this" court.
To recapitulate: The accused was placed on trial before a jury on a good indictment as to the first charge contained therein. Therefore he was put in jeopardy. The trial was concluded without a conviction upon such charge or any overpowering necessity for not passing upon it and such passing by the jury was rendered unnecessary by the act of the court, whether right or wrong makes no difference, in deciding as matter of law that the accused was not guilty. So the legal effect of the foregoing stated occurrences was a full acquittal as to such charge; therefore the jeopardy in which the accused was put was continued till after the conclusion of the trial as regards a second trial. It was not waived thereafter, since the verdict being upon the second charge only the motion for a new trial must necessarily be restrained accordingly. That situation has not changed by the reversal here, since the first charge is not for an offense included within another in respect to which the conviction has been set aside. So the constitutional bar to a second trial as to the first charge is complete.
Winslow, O. J., concurs in the foregoing opinion.